Citation Nr: 0016556	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-12 093A	)	DATE
	)
	)


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from February 1943 until 
January 1946.

A December 1981 Board decision originally denied service 
connection for a back disorder.  A June 1984 decision, on 
reconsideration, found that there was no error in the prior 
1981 decision.  An April 1989 decision also denied service 
connection for a back disorder as it was held that the 
veteran had not presented new and material evidence.  The 
claim was again denied in a June 1994 decision, when it was 
again held that the veteran had not presented new and 
material evidence.

This case is before the Board of Veterans' Appeals (Board) 
pursuant to the appellant's challenge to the Board's December 
1981 Board decision, which originally denied service 
connection for a back disorder, a June 1984 decision, which 
on reconsideration found that there was no error in the prior 
1981 decision, an April 1989 decision, and a June 1994 
decision on the grounds of clear and unmistakable error 
(CUE).  38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400 
(1999), 20.1403 (1999); VAOPGCPREC 01-98 (O.G.C. Prec. 01-
98).  The new statutory and regulatory provisions permit a 
claimant to demand review by the Board to determine whether 
CUE exists in an appellate decision previously issued by the 
Board, with a right of review of such determinations by the 
United States Court of Appeals for Veterans Claims (Court).


FINDINGS OF FACT

1.  In a decision dated April 7, 1989 the Board found that 
the veteran had not presented new and material evidence to 
reopen a claim for service connection for a back disorder.  

2.  The statutory and regulatory provisions extant at the 
time of the Board decision of April 7, 1989 were not 
correctly applied.

3.  Evidence presented by the veteran subsequent to the 
Board's December 1981 Board decision was new and material, 
and the Board erred in not reopening the claim.



CONCLUSION OF LAW

The criteria for revision of the Board's April 1989 decision, 
which denied an application to reopen the claim for service 
connection for a back disorder, based on clear and 
unmistakable error have been met.  38 U.S.C. § 7111 (1999); 
38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims. 38 C.F.R. § 
20.1411 (c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 
C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal 
and, with certain exceptions is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20 which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

In this case, the appellant argues, in essence, that the 
Board decision in April 1989 committed CUE.  The Board notes 
that the veteran's representative has styled the issues in 
this claim of CUE as including CUE for Board decisions of 
December 1981, June 1984, and June 1994.  

While the veteran's representative has put forth assertions 
that the Board erred in fact or law on his motion for review 
regarding the April 1989 decision, the veteran and his 
representative have failed to allege any such errors 
regarding the other cited Board decisions included in the 
claim of CUE in the informal hearing presentation.  38 C.F.R. 
§ 20.1404(b) provides that the motion must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors of fact or law in the Board decision, the legal and or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirements of the previous sentence.  Motions which 
fail to comply with the requirements set forth in this 
paragraph shall be denied.  The Board finds that no CUE has 
been shown regarding the Board decisions of December 1981, 
June 1984, and June 1994, as no error of fact or law has been 
alleged or shown.

The veteran and his representative have specifically objected 
to the April 1989 decision's refusal to reopen the claim for 
service connection for a back disorder by contending that 
evidence presented between December 2, 1981 and April 7, 1989 
was new and material, in that it provided a nexus between the 
veteran's inservice injury and his current disorder.  The 
specific evidence cited by the veteran and his representative 
consists of a February 1982 statement by the veteran's 
chiropractor, Dr. Holt, a July 1982 statement, purportedly 
from the veteran's former commanding officer, records of a 
hospitalization in November 1982, a January 1983 statement by 
Dr. Osgood, a May 1983 statement by Dr. Basile, and an 
October 1983 statement by Dr. Basile.

The April 7, 1989 Board decision contains a reference to the 
February 1982 statement by Dr. Holt.  It also notes the July 
1982 statement purportedly made by the veteran's commanding 
officer.  The decision also references the statements of Dr. 
Osgood and Dr. Basile.  

The Board's December 1981 denial of service connection was 
based on a finding that the evidence did not establish a 
reasonable basis on which to conclude the veteran's current 
back disability, which began in 1976, was causally related to 
a back injury incurred in service.  In its April 1989 
decision the Board noted that the additional evidence 
submitted since the December 1981 denial did not show that 
the veteran had a chronic acquired back disorder related to 
service, and that this evidence did not present a new factual 
basis on which to allow the veteran's claim.

Essentially, the Board denied the veteran's claim in December 
1981 because there was no evidence of a nexus between the 
inservice injury and the current disability.  Subsequent to 
that decision the veteran submitted various statements of 
private physicians, to the effect that his current disability 
was related to his inservice injury.  The decision of April 
1989 essentially found that the evidence received was not new 
and material.  The Board now finds that the April 1989 
decision was erroneous in that respect.  

The pertinent criteria in effect at the time of the Board's 
April 1989 decision, and essentially unchanged now, provide 
that when a claimant requests that a claim be reopened after 
an appellate decision and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition reviewed.  .  38 U.S.C. §§ 3008, 4004 (1988) (now 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999)).  

The Board concludes that, as the basis of the December 1981 
denial was the lack of a nexus, the nexus opinions presented 
by the veteran subsequent to that decision were new and 
material evidence, and it was clearly erroneous for the Board 
to fail to reopen the claim in April 1989.



ORDER

The motion to revise or reverse an April 1989 decision of the 
Board of Veterans' Appeals denying an application to reopen a 
claim for service connection for a back disorder is granted.



		
	M. W. GREENSTREET
Member, Board of Veterans' Appeals


 


